Title: To James Madison from Edmund Randolph, 15 June 1782
From: Randolph, Edmund
To: Madison, James



Dear Sir
Richmond June 15. 1782.

Mr. F. Webb, who returned yesterday, informs me, that he is the bearer of another instance of your very friendly attention to me. The letter is at some distance from the town, and I shall not be able to see it, before the mail of this week is closed. I sincerely wish, that my matter could supply an equivalent for your interesting communications: but the retrograde motion of the assembly, and a toilsome employment for four days past in the trial of many unfortunate criminals are violent bars to my wishes on this head.
Not having attended the assembly for the present week in person, I write from information. The tobacco, it seems, is now on float: that is, the house of delegates assented to the measure by a majority of ninety to ten or eleven, and the senate heard not a single negative. Mr. Rutledge is said to have been the parent of this revolution, and effectually to have converted all the leading members, except Mr. R. H. Lee, whose perseverance remained undiminished by his arguments.
The act of the legislature, which passed the delegates yesterday, for cooperating with Maryland in the defence of the bay, breathes so much harmony, that something of the virulence respecting western territory ought to be abated on this account. It is resolved, to unite vigorously in this important object. And that future occasions may not produce regulations of commerce, by which the one may supplant the other, it is recommended, that the imposts &c of both states shall go hand in hand.
I am called to court, and must therefore postpone a full discharge of those epistolary arrears, for which I am bound to you. I beg you to present my respects to Colo. Bland, and inform him, that I received his obliging favor by the last post: and that he may be assured, that I will not remain his debtor in future.
